Filed 1/18/22 P. v. Moarefy CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B307200
                                                           (Super. Ct. No. LA087580)
     Plaintiff and Respondent,                               (Los Angeles County)

v.

SEPEHR MOAREFY,

     Defendant and Appellant.


       Sepehr Moarefy appeals a judgment following his
conviction for assault with a firearm (Pen. Code,1 § 245, subd.
(a)(2)) (count 1), with a jury finding that he personally used a
firearm, a handgun, within the meaning of section 12022.5; and
possession of a firearm by a felon (§ 29800, subd. (a)(1)) (count 2).
Moarefy’s prior strike convictions bring him within the purview
of the “Three Strikes” law. He was sentenced to an aggregate
state prison term of six years.



         1   All statutory references are to the Penal Code.
       We conclude, among other things, that 1) Moarefy
knowingly and voluntarily agreed to be tried by an 11-person
jury; 2) the trial court was not required to instruct the jury on the
lesser-included offense of simple assault; 3) the court was not
required to instruct the jury on the lesser-included enhancement
of being armed with a firearm; and 4) the court did not abuse its
discretion by declining to strike a prior strike conviction in
sentencing. We affirm.
                               FACTS
       Courtney Cassells testified on December 16, 2017, that she
was living in an apartment complex. She heard “a lot of yelling”
directly above her apartment. She heard a male saying he was
“going to kill [her]” and a female saying she “was going to stab
him.” She heard a boy crying.
       Cassells went upstairs and knocked on the door of the
upstairs apartment and said, “ ‘Quiet down or else I’m going to
call the police.’ ” A woman opened the door and “she seemed
scared.”
       Moarefy “came running” to the door. “He came out
forcefully.” He “pushed [the woman] out of the way.” With an
“angry, vicious” demeanor, Moarefy asked Cassells, two or three
times, “Do you want to come to my house?”
       Moarefy had a silver and black handgun in his hand.
Cassells testified the gun was “at his side at first, but once the
female was out of the way, he raised it a little bit towards [her]
lower half.” He pointed the gun at her. He was three or four feet
away from her. Moarefy was outside the apartment and he was
looking at Cassells while he was pointing the gun at her.
       Cassells raised her hands. She testified, “I was really
scared. I thought he was going to do something.” As she walked




                                  2
down the stairs, she saw Moarefy “with the gun looking at [her]
as [she] went back down.” Moarefy was pointing the gun
“towards [her], making sure [she went] back into [her] door.” The
slide of the handgun was “slit forward in a shooting position.”
She called the police.
       In a September 18, 2019, interview with the police, Cassells
said Moarefy “was pointing [the gun] at [her] direction as [she]
was going down the stairs.”
       In the defense case, Police Officer Brigitta Shapiro testified
that Cassells told her that “she was halfway down the flight of
stairs when she turned back and she saw [Moarefy] with the
handgun pointed through the railing at her.”
       Janella Racherds testified that Moarefy is the father of her
child. She had an argument with Moarefy. She told him that “if
he didn’t leave [her] alone, get away from [her], [she] was going to
cut him.” She had a handgun that she had bought for her
protection. She had “a mental breakdown,” she “snapped,” and
“wanted to kill” herself. She grabbed the gun from the
“cupboard.” She was depressed. She gave the gun to Moarefy.
Moarefy told her to give him the gun “because he was trying to
calm [her] down.” Racherds knew Moarefy was a convicted felon.
       Racherds heard “a knock on the door.” She eventually
opened the door. She testified that before she opened the door,
Moarefy advanced to the door with a loaded gun in his hand. The
gun was “in his hand to the side.”
       After opening the door, Racherds saw her neighbor Cassells
at the door. Cassells said, “[Y]ou guys woke me up. I’m calling
the cops.” Moarefy said, “Call the fucken cops. I don’t care.” He
then “slammed the door in her face.” He put the gun away.




                                 3
                             DISCUSSION
              Moarefy’s Decision to Waive a 12-Person Jury
         During trial the trial court excused three trial jurors which
left a jury of only 11 persons. Moarefy agreed to be tried by an
11-person jury.
         Moarefy contends he did not make a voluntary and
intelligent waiver of his right to be tried by a 12-person jury. He
claims his agreement to be tried by an 11-person jury was
consequently invalid constituting reversible error.
         The People claim Moarefy “adequately elected to be tried by
an 11 person jury.” We agree.
         “Although the right to a 12-person jury is fundamental, it
may be waived.” (People v. Traugott (2010) 184 Cal.App.4th 492,
500.) “Because the right to a jury may be waived, the defendant
may stipulate to a trial by a jury of fewer than 12 persons.” (Id.
at p. 501.) “Like the waiver of the right to a jury, the consent to a
jury of fewer than 12 persons must be expressed by the defendant
in open court.” (Ibid.) The waiver “ ‘may not be accepted by the
court unless it is knowing and intelligent’ ” and voluntary.
(People v. Sivongxxay (2017) 3 Cal.5th 151, 166.) Voluntary
means it is the product of “free and deliberate choice” and not the
result of “intimidation, coercion, or deception.” (Ibid.) A knowing
and intelligent waiver is one that is made with the “awareness
. . . of the right being abandoned.” (Ibid.) We examine “the
totality of the circumstances” in deciding the validity of a jury
trial waiver. (Id. at p. 167.) We may consider, among other
things, such factors as the court’s express advisement about the
right to a jury trial, the defendant’s statements, the defendant’s
appearance in court with counsel and the defendant’s prior
experience with the criminal justice system. (Ibid.)




                                  4
       After deciding to excuse the three trial jurors, the court
held a conference with Moarefy and counsel.
       The court: “We do have 11 untainted jurors. I would be
willing to proceed with those 11, if both sides and the defendant
agreed.”
       Barnwell (Moarefy’s counsel): “I agree. I’ve spoken with
Mr. Moarefy and he has agreed.” (Italics added.)
       Moarefy: “What am I agreeing to?”
       Barnwell: “To continue the trial with 11 jurors.”
       Moarefy: “Yes, Yes, Your Honor, I agree.” (Italics added.)
       The court: “So you understand, Mr. Moarefy, that you have
a right to have 12 jurors decide your case and all 12 jurors would
have to agree that you were guilty or all agree that you’re not
guilty to come to any verdict. But, if you agree, we can proceed
and finish this trial with only 11 jurors, and they would be told
that they all have to agree with each other in order to return a
verdict. So is that agreeable with you?”
       Moarefy: What happens if I disagree?”
       The court: “Then I’ll have to decide.”
       Moarefy: “You just pick a new jury?”
       The court: “I’ll have to decide.”
       Barnwell: “Your Honor, just -- if we proceed, we would
have ten and one alternate?”
       The court: “No, I think we should have no alternates, and a
jury of 11.”
       Barnwell: “Well, the only reason that I would say that and
just to put on the record now, we got an odd number.”
       The court: “Well, unanimous is unanimous whether it’s 12
or 14 or six. One upsets.”
       Barnwell: “I just …”




                                5
       The court: “I would feel more comfortable with going with
11.”
       Gorn (the prosecutor): “Yes.”
       The court: “It’s closer to 12. Mr. Moarefy, no one talked to
the other 11. We kept the other 11 totally separate. They’ve had
no contact with the other jurors.”
       Barnwell: “Okay. Say again.”
       Moarefy: “Let’s go, move forward.” (Italics added.)
       The court: “You want to go with the 11 jurors?” (Italics
added.)
       Moarefy: “Yeah, I’m tired of pushing this forward and
forward.” (Italics added.)
       The court: “Then the three jurors will be dismissed, and
I’m just going to thank them in the back and allow them to go,
and I think a couple of detectives want to talk to them.”
       Barnwell: “Just for the record, Mr. Moarefy hit the table
with a willingness to proceed.” (Italics added.)
       The court: “I interpreted it as that. It was a tap.” (Italics
added.)
       Moarefy notes that the trial court did not give complete
responses to some of his questions about what would happen if he
did not agree to an 11-person jury. He contends the court should
have advised him that it would have to declare a mistrial if he
did not agree.
       But the trial court could reasonably infer from Moarefy’s
statements that he did not want to have a mistrial and face the
prospect of calling in another jury. He said, “I’m tired of pushing
this forward and forward.” His counsel noted that Moarefy hit
the table “with a willingness to proceed” showing his decision to
proceed was voluntary. This case was a retrial after the court




                                 6
had previously declared a mistrial because the jury was
deadlocked in the first trial of Moarefy.
       The trial court’s introductory remarks at this hearing
provided notice to Moarefy that it could not proceed with trial if
Moarefy did not agree with having the case tried with an 11-
person jury. Consequently, the court could reasonably find that
Moarefy knew that he had the power to end this trial if he
wanted to, but he wanted to proceed.
       The People note the record also shows that Moarefy had
discussed the 11-person jury issue with his counsel before the
colloquy in court. His counsel told the court that Moarefy agreed
to have an 11-person jury. (People v. Sivongxxay, supra, 3
Cal.5th at p. 167.) Moarefy unequivocally said he agreed to
proceed with an 11-person jury in response to the court’s question
about that option. In fact, he indicated his willingness to proceed
with an 11-person jury three times during questioning. He had
prior experience with the criminal justice system as shown by his
criminal record. (Ibid.) The court advised him about his right to
have a 12-person jury and his right to have a unanimous verdict.
(Ibid.) Moarefy has made no showing that he did not understand
that right. Given the totality of the circumstances, the trial court
could reasonably infer that his waiver of a 12-person jury and his
agreement to the 11-person jury was knowing, intelligent, and
voluntary. (Ibid.) Moreover, Moarefy’s prior experience with the
court system shows his familiarity with the function of a jury.
His argument of his uncertainty about an 11-person jury is not
persuasive.




                                 7
                Instructional Error – Simple Assault
       Moarefy contends the trial court erred by not instructing
the jury on the lesser-included offense of simple assault. We
disagree.
       The trial court instructed the jury on the offense of assault
with a firearm. The instruction provided, in relevant part, that
for a conviction the People must prove: “1. The defendant did an
act with a firearm that by its nature would directly and probably
result in the application of force to a person; [¶] 2. The defendant
did that act willfully; [¶] 3. When the defendant acted, he was
aware of facts that would lead a reasonable person to realize that
his act by its nature would directly and probably result in the
application of force to someone; [¶] AND [¶] 4. When the
defendant acted, he had the present ability to apply force with a
firearm to a person.”
       Simple assault is “an unlawful attempt, coupled with a
present ability, to commit a violent injury on the person of
another.” (§ 240.) It is a lesser-included offense of assault with a
firearm. (People v. McDaniel (2008) 159 Cal.App.4th 736, 748.)
       A trial court must instruct on a lesser-included offense
whenever evidence that the defendant is guilty only of the lesser
offense is substantial enough to merit consideration by the jury.
Substantial evidence in this context is evidence from which
reasonable jurors could conclude that the lesser offense, but not
the greater, was committed. A lesser-included instruction is not
required where the evidence involving the lesser offense is weak
or raises only speculative inferences. (People v. Breverman (1998)
19 Cal.4th 142, 162; People v. Basuta (2001) 94 Cal.App.4th 370,
392.)




                                 8
      Moarefy contends there is no evidence that he had “any
plan” to “rob” Cassells. But that is not a requirement for the
charged offense. (People v. Laya (1954) 123 Cal.App.2d 7, 16
[“The mere pointing of a gun at a victim constitutes an assault
with a deadly weapon, whether or not it is fired at all”].) He
claims Cassells’s statements to police in a September 11, 2019,
interview show he did not point the gun at her. But during that
interview, Cassells told police that “[h]e was pointing it at [her]
direction” and she was afraid he was going to “shoot” her. “[I]t is
not necessary to actually point the gun directly at the other
person to commit the crime.” (People v. Raviart (2001) 93
Cal.App.4th 258, 263.) Where a gun is pointed in the general
direction of a victim, a conviction may be sustained where the
gun “was in a position to be used instantly.” (People v. Thompson
(1949) 93 Cal.App.2d 780, 782; see also People v. Escobar (1992)
11 Cal.App.4th 502, 505 [rejecting defendant’s claim that because
he did not point the gun at the victim he could not be found guilty
of assault with a firearm].)
      In the defense case, Moarefy called Police Officer Shapiro.
But Shapiro’s testimony does not support an instruction on
simple assault. Shapiro testified that Cassells told her that “she
was halfway down the flight of stairs when she turned back and
she saw [Moarefy] with the handgun pointed through the railing
at her.” (Italics added.)
      Racherds’s testimony in the defense case did not provide
substantial evidence for a lesser-included simple assault
instruction. In fact, her testimony partially corroborated the
People’s case. She did not claim that Moarefy was unarmed or
did not have a gun in his hand when he approached the door.
Instead, she confirmed that he had a loaded gun in his hand as




                                9
he went to that door. She testified the gun was “in his hand to
the side.”
       Consequently, Racherds’s testimony supports findings in
favor of the People’s case that as Moarefy approached the door,
the gun “was in a position to be used instantly.” (People v.
Thompson, supra, 93 Cal.App.2d at p. 782.) With the loaded gun
in his hand, Moarefy had “the present ability to commit a violent
injury.” (People v. Schwartz (1992) 2 Cal.App.4th 1319, 1326.)
“It was enough that defendant brought the gun into a position
where he could have used it . . . .” (People v. Raviart, supra, 93
Cal.App.4th at p. 266; People v. Escobar, supra, 11 Cal.App.4th at
p. 504 [gun was in defendant’s “leather ‘briefcase purse’ ”;
conviction of felonious assault affirmed].)
       But a critical issue is where the gun was pointed after the
door was opened. That is when the victim Cassells appeared in
front of Moarefy. There was no testimony on that issue from
Racherds. The People presented the evidence on that issue. No
witness testified that Moarefy was not using a gun. (People v.
Oropeza (2007) 151 Cal.App.4th 73, 82.) The only testimony in
the defense case about where the gun was pointed after the door
was opened came from Shapiro, and that testimony supported the
judgment. Consequently, the trial court did not err because there
was no substantial evidence to support an instruction on simple
assault. Speculation will not suffice to support a lesser-included
instruction.
       Moreover, the jury found the special allegation that
Moarefy used a firearm in committing this crime to be true. This
was a rejection of the defense position that Moarefy “never
pointed a gun at [Cassells].”




                               10
                    The Firearm Use Instruction
       The jury found Moarefy “personally used a firearm, a
handgun, within the meaning of Penal Code section 12022.5 to be
TRUE.”
       Moarefy contends the trial court should have sua sponte
also instructed jurors on the lesser-included enhancement of
being armed with a firearm. He claims that is a lesser-included
enhancement to the instruction the trial court gave on the
firearm use enhancement. (§ 12022.5.)
       “An enhancement of being armed with a firearm is
necessarily included in a charging allegation of firearm use . . . .”
(People v. Turner (1983) 145 Cal.App.3d 658, 684, overruled on
other grounds in People v. Newman (1999) 21 Cal.4th 413.) But
as the People note, and as shown above, there was no substantial
evidence to support a finding that Moarefy did not use a firearm
in committing this crime.
  Not Dismissing a Three Strikes Prior Conviction for Sentencing
       Moarefy contends the trial court abused its discretion by
“refusing to dismiss [his] sole Three Strikes prior conviction” in
sentencing. He claims the prior conviction was “relatively minor”
and he is not a “ ‘revolving door’ career criminal.”
       Moarefy filed a motion “to strike [his] prior conviction”
which was a 2013 “strike” conviction for violating section 422 by
“making a criminal threat.” The trial court denied the motion.
Moarefy notes that the court “struck the personal use firearms
allegation (§ 12022.5), as well as the serious felony prior
conviction (§ 667, subd. (a)(1)) [enhancement].” But because it
did not strike the prior strike, he received the three-year midterm
for count 1, doubled because of the prior strike. The court stayed




                                 11
the sentence on count 2 (§ 654) for an aggregate sentence of six
years in prison.
       A trial court’s decision not to strike priors is reviewed for
abuse of discretion. (People v. Carmony (2004) 33 Cal.4th 367,
376.) A trial court “does not abuse its discretion unless its
decision is so irrational or arbitrary that no reasonable person
could agree with it.” (Id. at p. 377.) The court considers the
nature of the defendant’s violent felonies, as well as factors
involving his or her background, to determine if the defendant
falls outside the spirit of the Three Strikes law. (People v.
Williams (1998) 17 Cal.4th 148, 161.) The presence or absence of
mitigating sentencing factors in the probation report is a relevant
factor in determining the sentence. (People v. Scott (1994) 9
Cal.4th 331, 350, fn. 11; People v. Betterton (1979) 93 Cal.App.3d
406, 415.)
       The trial court found Moarefy had a “record of threatened
violence” given his prior strike conviction under section 422. The
probation report was not favorable for Moarefy. It indicated that
Moarefy was “a serious threat to society.” In the category of
“circumstances in mitigation,” the probation department said
there were “none.” Moarefy disagrees with the court’s sentencing
decision, but has not shown an abuse of discretion given the
nature of his crimes and the factors listed in the probation report.
(People v. Carmony, supra, 33 Cal.4th at p. 376.)




                                12
                        DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                 GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                            13
                Martin Larry Herscovitz, Judge

             Superior Court County of Los Angeles

               ______________________________



      David M. Thompson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.




                              14